Citation Nr: 0526840	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the loss of use of his left foot.

(The veteran's claim of entitlement to a waiver of recovery 
of an overpayment of VA compensation benefits in the amount 
of $2,305.00 is the subject of a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that granted service connection for 
hammertoes of the left foot and assigned an initial 
noncompensable evaluation, effective October 8, 1998, and 
denied his claim of entitlement to SMC based on the loss of 
use of his left foot.  The veteran perfected a timely appeal 
of these determinations to the Board.

When this matter was previously before the Board in January 
2004, the Board granted entitlement to a 10 percent rating 
for hammertoe deformity of the left foot involving the 
second, third, fourth and fifth toes, effective October 8, 
1998.  As such, that issue is no longer before the Board.  

In the January 2004 decision, the Board also remanded the 
veteran's SMC claim for further development and adjudication.  
Because the RO has confirmed and continued the denial of this 
benefit, the case has been returned to the Board for further 
appellate consideration.

As a final preliminary matter, the Board notes that on his 
May 2000 Substantive Appeal, the veteran requested the 
opportunity to testify at a hearing conducted before a member 
of the Board (now known as a Veterans Law Judge) at the local 
VA office.  The RO acknowledged the veteran's request, and in 
a September 2002 letter, notified him that it was scheduled 
to take place in October 2002.  As the veteran's 
representative observed, however, in May 2005 written 
argument, in a signed September 2002 statement, the veteran 
specifically withdrew his request to testify at a Board 
hearing.




FINDING OF FACT

The veteran does not have loss of use of the left foot such 
that no effective function remains, other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee, with use of a suitable 
prosthetic appliance.  


CONCLUSION OF LAW

The criteria for special monthly compensation for loss of use 
of the left foot are not met.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to SMC based on the loss of use of his left 
foot, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and a Supplemental Statement of 
the Case (SSOC) that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determinations.  By way of these documents, as well as the 
RO's January 2001, February 2004 and February 2005 "VCAA" 
letters, its November 1998 letter, and the Board's January 
2004 remand, VA carefully advised him of the information and 
evidence necessary to substantiate his claim and the 
importance of doing so.  Id.  

In this regard, the Board observes that shortly after 
receiving the RO's May 2005 letter informing him that his 
appeal was being certified to the Board and requesting that 
he indicate whether he had any additional evidence to submit, 
in June 2005, the veteran promptly responded by filing 
further evidence in support of this claim that was in his 
possession.  In light of the foregoing, the veteran was 
effectively furnished notice of the type of evidence that he 
needed to send to VA, as well as the types of evidence VA 
would assist him in obtaining, as well as the need to submit 
any evidence that might substantiate his claim that was in 
his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications to the veteran, whether they were via a 
letters, the SOC, the SSOC, the RO rating actions or the 
Board remand, when cobbled together, see Mayfield, 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as post-service records and reports 
of his private and VA treatment for his service-connected 
left lower extremity disability.  In addition, in February 
1999, August 2000 and August 2004, the veteran was afforded 
formal VA examinations to determine the nature, extent and 
severity of left lower extremity disability, and 
specifically, to determine whether it was the equivalent of 
left foot drop.  Indeed, not only has his representative 
submitted written argument in support of his appeal, but in 
its Informal Hearing Presentation, Disabled American Veterans 
specifically noted that the RO had complied with the Board's 
January 2004 remand instructions.

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a second remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim, or to give his 
representative another opportunity to present additional 
evidence and/or argument, because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development, and that there is no possibility that additional 
assistance would further aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

In a January 1984 rating decision, the RO granted service 
connection for vascular impairment as a residual of left leg 
and foot injury that was equivalent to complete paralysis of 
the common peroneal nerve (left lower extremity disability), 
and assigned an initial 40 percent rating under hyphenated 
Diagnostic Code 7199-8521, effective November 16, 1983.  The 
characterization and the evaluation of the condition remained 
in effect when the veteran filed a claim for an increased 
rating in October 1998.

In an effort to assist the veteran, in February 1999, he was 
afforded pertinent formal VA joint and peripheral nerve 
examinations.  At the outset of the February 1999 VA joints 
examination report, the examiner noted that the veteran had 
suffered extensive injuries due to a shrapnel explosion 
during service.  The examination revealed that the veteran 
had some mild discomfort in his left knee but was able to 
move the joint and that he had full extension of the left 
leg.  At the examination, the veteran complained of having 
left ankle pain, with aching and an inability to flex the 
ankle, as well as the gradual development of hammertoes on 
the left foot.

The veteran had left ankle dorsiflexion to 15 degrees and 
plantar flexion to 25 degrees.  The left foot had reduced 
mobility of the left ankle on inversion and eversion and the 
left foot had some apparent hallux limitus.  The veteran also 
had hammertoe deformities on toes two through five.  He had 
normal sensation of the foot, with the exception of the 
dorsum, where it was reduced.  The veteran was "totally 
unable" to spread the toes of his left foot, but was able to 
do so on the right foot.  The examiner diagnosed the veteran 
as having arthralgia left ankle, with reduced motion; and 
hallux limitus, marked, left foot, with hammertoes, marked, 
left foot second through fifth toes.

The February 1999 VA peripheral nerves examination report 
reflects that the physician discussed the history of the 
veteran's left lower extremity disability.  The examination 
revealed that the veteran had well-healed scars on both the 
medial and lateral aspects of the left leg.  The examination 
also disclosed that he had decreased sensation to light touch 
and pinprick along the anterior aspect of the left leg to the 
dorsum of the foot.  There was weakness on extension and 
flexion with marked weakness of dorsiflexion of the foot.  In 
addition, the physician commented that the veteran wore a 
brace because of foot drop.  The examiner diagnosed the 
veteran as having residuals of sciatic nerve injury with 
weakness of the left foot and leg and decreased sensation in 
the anterior aspect of the left leg.

In a February 1999 report, the veteran's private treating 
podiatrist, Dr. Glenn H. Dunlap, reported that earlier that 
month the veteran had had reconstructive foot surgery to 
treat his left foot shrapnel injury.  In a September 1999 
report, Dr. Dunlap indicated that the veteran had to undergo 
additional surgery to treat the residuals of his left lower 
extremity disability.

In a November 1999 rating decision, the RO granted 
entitlement to temporary total rating from February 18 to 
March 31, 1999, and from September 2 to October 31, 1999, for 
the veteran's convalescences from his left lower extremity 
surgeries; denied entitlement to an evaluation in excess of 
40 percent for his left lower extremity disability; granted 
service connection for hammertoes of the left foot and 
assigned an initial noncompensable evaluation, effective 
October 8, 1998; and denied SMC based on loss of use of the 
veteran's left foot.

In a March 2000 operative report, Dr. Dunlap indicated that 
he had performed an amputation of the left hallux at the 
metaphalangeal joint to treat the service-connected left 
lower extremity disability.  In an April 2000 report, this 
physician explained that the amputation was performed due to 
the veteran's "intractable" pain and severe arthritic 
changes that had been totally unresponsive to conservative 
care.

In April 2000, the veteran filed a Notice of Disagreement 
(NOD).  With regard to the RO's denial of his claim of SMC 
based on loss of use of the left foot, the veteran argued 
that his foot had "hardened" over the years and that he had 
almost no movement of his toes.

In an April 2000 rating decision, the RO granted service 
connection for scars of the left lower extremity as a 
residual of the in-service shrapnel wound, and for 
osteoarthritis of the left foot with resection of the left 
great toe at the metaphalangeal joint, and assigned separate 
10 percent evaluations for these conditions, effective 
October 8, 1998, and March 28, 2000, respectively.  

In August 2000, the veteran was afforded another formal VA 
peripheral nerves examination.  At the outset of his report, 
the examiner discussed the veteran's pertinent medical 
history, including his recent left foot surgeries.  During 
the examination, the veteran reported that, due to his left 
foot pain, Dr. Dunlap had prescribed him Percocet.  The 
veteran stated that his duties while working for the United 
States Postal Service (USPS) required him to stand for two to 
five hours per day sorting, and then delivering, mail.  The 
veteran also indicated that despite his left lower extremity 
disability, he was able to drive, vacuum and sweep, but that 
he was no longer able to play golf effectively.

During the examination, the veteran was unable to stand on 
the heel of his left foot, but was able to stand moderately 
on his left toes.  He was unable to jog but was able to bend 
and squat.  The anterior tibial muscles and left 
gastrocnemius muscles were approximately 75 percent of normal 
strength.  The left great toe was absent and there was 
atrophy in the left medial gastrocnemius muscles and in the 
adductors of the left thigh.  The examiner further reported 
that joint sense was normal in the feet.  

The diagnoses were moderate weakness of the left anterior 
tibial and gastrocnemius muscles with preserved reflexes and 
superficial sensation, but with persistent pain; and surgical 
removal of the left great toe to help relieve pain.  
Subsequent to offering these impressions, the examiner 
commented that the residuals of the veteran's left lower 
extremity disability were not equivalent to complete 
paralysis, and that amputation would not improve ambulation 
or necessarily relieve the pain.

In August 2004, the veteran was afforded a formal VA foot 
examination.  At the outset of the report, the physician 
indicated that he had reviewed the veteran's claims folder, 
and he discussed in detail the history of the veteran's left 
lower extremity disability.  During the examination, the 
veteran reported having pain, stiffness and aching in his 
left foot, in the area of the forefoot and the transverse 
arch.  The veteran described the pain as constant, with only 
some relief provided by NSAIDs (nonsteroidal anti-
inflammatory drugs).  He added that the disability was 
aggravated by standing or walking, and reported that he was 
only able to stand or walk for approximately 30 minutes.

The examiner reported the veteran did not use a brace or 
crutches, although he had a brace that he wore during the 
wintertime; the veteran explained that the cold weather 
aggravated his left leg disability symptoms.  The examiner 
stated that the veteran did not use a brace because it did 
not help him in warmer weather.  The physician further 
reported that the veteran was only able to walk approximately 
1/8th of a mile and was limited in his physical activities 
due to this disability.  

The examination revealed that the veteran was able to flex 
and dorsiflex the toes on his left foot.  Further, when 
compared to his right foot, he had approximately 50 percent 
range of motion.  The examination revealed that the veteran 
had decreased sensation to perception and light touch over 
the anterior surface of the lower leg starting at the knee 
and continuing down to the left ankle.  Sensation on the 
lateral aspects of the foot were normal and his strength was 
slightly, but not significantly, decreased.

The physician diagnosed the veteran as having amputation of 
the left great toe secondary to nonunion of fusion following 
bunionectomy; hammertoes, status post multiple tenotomies, 
with residuals; and peripheral neuropathy, secondary to 
popliteal injury.  Subsequent to offering these impressions, 
and in response to the Board's inquiries, the examiner 
stated, "There is no evidence of foot drop on my examination 
today.  In my opinion, this condition is not an 
"allegestive" loss of his left foot since the veteran has 
the properties of balance and propulsion which would be lost 
with a prosthetic device."

Analysis

The veteran maintains that because he has to wear a drop-foot 
brace on his left foot, the evidence supports his claim 
entitlement to SMC based on loss of use of the left foot.  In 
addition, he contends that the medical evidence reflects that 
he has no movement of his toes.

Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain 
medical criteria are met.  The level of SMC provided under 38 
U.S.C.A. § 1114(k) is payable for anatomical loss or loss of 
use of one foot, one or more creative organs, or both 
buttocks; blindness in one eye; the inability to communicate 
by speech due to organic aphonia; or deafness in both ears.  

"Loss of use of a hand or a foot" will be held to exist 
when no effective function remains, other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee, with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, with attention to 
whether the acts of balance or propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

Pursuant to 38 C.F.R. § 3.350(a)(2) , VA recognizes that 
shortening of the lower extremity of 3 1/2 inches or more may 
constitute loss of use of the foot.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve may be considered loss of use of the 
foot.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeal for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In doing so, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, 
the Board notes that Federal Circuit and Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181 (2005); 
Guerrieri v. Brown, 4 Vet. App. at 470-71.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to SMC based on loss of use of the left 
foot.  In reaching this determination, the Board acknowledges 
that the veteran has significant loss of left foot function 
as reflected by the veteran's 40 percent rating for his left 
lower extremity disability under Diagnostic Code 8521.  
Further, VA recognizes the severity of the veteran's 
residuals of his in-service shrapnel injury as service 
connection has separately been established, and independent 
10 percent ratings have been assigned, for his hammertoe 
deformity, his left lower extremity scars, and his 
osteoarthritis of the left foot.  Moreover, VA has recently 
established secondary service connection for the veteran's 
degenerative disc disease of the lumbar spine, and the RO has 
assigned a separate 20 percent evaluation for that condition.

The medical evidence, however, is clearly against the 
veteran's claim of entitlement to SMC.  The February 1999 VA 
joints examination report reflects that the veteran was able 
to flex his left knee joint and fully extend his left leg.  
In addition, the examination  disclosed that he had left 
ankle dorsiflexion to 15 degrees and plantar flexion to 25 
degrees.  These findings, which show that the veteran has 
slight limitation of dorsiflexion and moderate limitation of 
flexion, are inconsistent with footdrop.  

Significantly, the August 2000 peripheral nerves examination 
report indicates that the veteran was able to stand 
moderately on his left toes, as well as bend and squat.  
Moreover, the examiner specifically opined that the residuals 
of the veteran's left lower extremity disability were not 
equivalent to complete paralysis.

The Board finds that the August 2004 examination report, 
however, is the most probative piece of evidence because it 
addresses, in most detail, whether the veteran suffers from 
left foot drop.  Moreover, it is the most recent assessment 
of the veteran's left lower extremity impairment.  The 
examination, which was conducted pursuant to the Board's 
remand instructions, and was ordered specifically to 
determine whether he had foot drop, revealed that although he 
had constant pain that was only somewhat relieve by taking 
NSAIDs, he did not use a brace or crutches, and the veteran 
reported that he was able to walk approximately 1/8th of a 
mile.  In addition, the veteran was able to flex and 
dorsiflex the toes on his left foot, and had approximately 50 
percent range of motion.  Further, the examiner reported that 
there was no evidence of foot drop on the examination.  In 
fact, he specifically added that the veteran's left lower 
extremity disability was not analogous to loss of his left 
foot because the veteran had the properties of balance and 
propulsion, which he explained would be lost with a 
prosthetic device.

By contrast, the only "positive" medical evidence consists 
of the examiner's statement in the February 1999 VA 
peripheral nerves examination report in which he reported 
that the veteran wore a brace because of foot drop.  That 
examination, however, was conducted the same day as the VA 
joints examination, which disclosed that the veteran had only 
slight limitation of dorsiflexion and only moderate 
limitation of left ankle flexion.  Moreover, although the 
examiner reported that the veteran had weakness on extension 
and flexion with marked weakness of dorsiflexion of the foot, 
there was no clinical evidence of foot drop to support that 
statement.  As such, because this impression is inconsistent 
with the contemporaneous physical findings, the Board 
concludes that the evidence shows that the veteran does not 
have left foot drop, or disability comparable to left foot 
drop.  

The Board further points out that the medical evidence also 
affirmatively shows that he does not have extremely 
unfavorable ankylosis of the left knee or complete ankylosis 
of two major joints of an extremity, or shortening of the 
left lower extremity of at least 3.5 inches.  In light of the 
foregoing, as a finder of fact, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the veteran's claim must be denied.


ORDER

Entitlement to special monthly compensation for loss of use 
of the left foot is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


